Case 18-05006        Doc 51     Filed 05/07/19     Entered 05/07/19 08:32:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05006
         Clarence D Carter
         Sandra M Burrell-Carter
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2018.

         2) The plan was confirmed on 07/20/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/18/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,880.39.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05006      Doc 51     Filed 05/07/19     Entered 05/07/19 08:32:36                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $11,711.64
        Less amount refunded to debtor                         $713.60

 NET RECEIPTS:                                                                                 $10,998.04


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,248.91
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $632.19
     Other                                                                 $51.52
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,932.62

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY SPV I LLC            Unsecured          470.90        470.90           470.90           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          354.38        652.14           652.14           0.00       0.00
 CREDIT FIRST NA              Unsecured          877.00        877.70           877.70           0.00       0.00
 CREDIT FIRST NA              Unsecured       1,709.00         882.17           882.17           0.00       0.00
 FED LOAN SERVICING           Unsecured            0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE     Priority             0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE     Priority              NA         475.43           475.43           0.00       0.00
 INTERNAL REVENUE SERVICE     Unsecured       4,697.96       4,809.42         4,809.42           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured       1,243.00         465.11           465.11           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured            0.00        909.37           909.37           0.00       0.00
 JOHN J LYNCH                 Unsecured            0.00      3,880.00         3,880.00           0.00       0.00
 JOHN J LYNCH                 Unsecured             NA       3,880.00         3,880.00           0.00       0.00
 LOGIX FEDERAL CREDIT UNION   Secured        31,030.98     31,030.98        31,030.98       4,600.56     504.14
 LVNV FUNDING                 Unsecured             NA         522.43           522.43           0.00       0.00
 MID AMERICA BANK & TRUST     Unsecured             NA         545.57           545.57           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,792.00       1,792.40         1,792.40           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured      15,501.00       1,706.77         1,706.77           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured            0.00      1,509.01         1,509.01           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured            0.00        858.76           858.76           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured            0.00      3,102.87         3,102.87           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured            0.00      2,708.76         2,708.76           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured            0.00      4,084.44         4,084.44           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          226.00        971.20           971.20           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       2,917.00       2,735.18         2,735.18           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          916.00        916.60           916.60           0.00       0.00
 QUANTUM3 GROUP               Unsecured       8,230.00         349.47           349.47           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-05006     Doc 51        Filed 05/07/19    Entered 05/07/19 08:32:36              Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid         Paid
 QUANTUM3 GROUP                 Unsecured         795.00        390.25        390.25           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         469.00        508.36        508.36           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       2,006.73      2,006.73           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       1,219.89      1,219.89           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         698.86        698.86           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         493.77        493.77           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       1,765.53      1,765.53           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         792.09        792.09           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         472.09        472.09           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         466.13        466.13           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         841.00        841.00           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       1,609.46      1,609.46           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         495.63        495.63           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         241.63        241.63           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA       1,959.50      1,959.50           0.00       0.00
 GENESIS BANKCARD               Unsecured         786.00           NA            NA            0.00       0.00
 AMSHER COLLECTION SERVICE      Unsecured         246.00           NA            NA            0.00       0.00
 ANEW DENTAL AND ORTHODONTIC    Unsecured      1,019.68            NA            NA            0.00       0.00
 ATG CREDIT                     Unsecured         375.00           NA            NA            0.00       0.00
 BARCLAYS BANK                  Unsecured         903.00           NA            NA            0.00       0.00
 BRKSB/CBNA                     Unsecured         581.00           NA            NA            0.00       0.00
 COMCAST                        Unsecured         474.35           NA            NA            0.00       0.00
 CAVALRY PORTFOLIO SERV         Unsecured         471.00           NA            NA            0.00       0.00
 NATIONWIDE CREDIT              Unsecured         104.00           NA            NA            0.00       0.00
 NICOR ADVANCED ENERGY          Unsecured         296.28           NA            NA            0.00       0.00
 NORDSTROM                      Unsecured         581.00           NA            NA            0.00       0.00
 JARED                          Unsecured      8,881.00            NA            NA            0.00       0.00
 MABT/CONTFIN                   Unsecured         804.00           NA            NA            0.00       0.00
 MABT/MILSTNE                   Unsecured         555.76           NA            NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         118.00           NA            NA            0.00       0.00
 TARGET                         Unsecured         405.00           NA            NA            0.00       0.00
 PORTFOLIO RECOVERY             Unsecured      2,046.85            NA            NA            0.00       0.00
 T MOBILE                       Unsecured         210.20        210.20        210.20           0.00       0.00
 T MOBILE                       Unsecured      1,764.15       1,613.85      1,613.85           0.00       0.00
 TIDEWATER FINANCE COMPANY      Secured        8,475.00       8,475.00      8,475.00      1,410.61     172.87
 TIDEWATER FINANCE COMPANY      Secured        2,097.25       2,272.05      2,272.05        348.75      28.49
 TIDEWATER FINANCE COMPANY      Unsecured      8,808.00     10,201.81     10,201.81            0.00       0.00
 WYNDHAM VACATION RESORTS INC   Unsecured     11,298.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-05006        Doc 51      Filed 05/07/19     Entered 05/07/19 08:32:36              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $39,505.98          $6,011.17            $677.01
       All Other Secured                                  $2,272.05            $348.75             $28.49
 TOTAL SECURED:                                          $41,778.03          $6,359.92            $705.50

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $475.43                $0.00            $0.00
 TOTAL PRIORITY:                                            $475.43                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $64,617.05                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $3,932.62
         Disbursements to Creditors                             $7,065.42

 TOTAL DISBURSEMENTS :                                                                      $10,998.04


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
